Exhibit 10.10

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This First Amendment, dated as of December 10, 2018 (the “Amendment”), to the
Employment Agreement (“Employment Agreement”), dated effective as of October 1,
2015 (the “Effective Date”), by and among Esquire Financial Holdings, Inc., a
Maryland corporation (the “Company”), its wholly-owned subsidiary, Esquire Bank,
N.A., a national banking association with its main office in Garden City, New
York (the “Bank”), and Eric Bader, a resident of New York
(“Executive”).  Capitalized terms which are not defined herein shall have the
same meaning as set forth in the Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Executive is currently employed under the Employment Agreement as
Executive Vice President, Chief Financial Officer, Treasurer and Corporate
Secretary of the Company and as Executive Vice President, Chief Financial
Officer, Treasurer and Corporate Secretary of the Bank; and

 

WHEREAS, effective December 10, 2018 (the “Amendment Effective Date”), the
Executive’s new position, title and responsibilities is Executive Vice
President, Chief Operating Officer and Corporate Secretary of the Company and
the Bank; and

 

WHEREAS, the parties agree to amend the Agreement to reflect the Executive’s new
position, title and responsibilities; and 

 

WHEREAS, pursuant to Section 15 of the Agreement, the parties to the Agreement
desire to amend the Agreement.

 

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Company, Bank and the Executive hereby agree as follows:

 

Section 1.  Amendment to the Agreement.  Notwithstanding anything in the
Agreement to the contrary, as of the Amendment Effective Date, all references in
the Agreement to “Executive Vice President, Chief Financial Officer, Treasurer
and Corporate Secretary” of the Company and/or the Bank are hereby amended and
replaced with “Executive Vice President, Chief Operating Officer and Corporate
Secretary” of the Company and/or the Bank.

 

Section 2.  Acknowledgement.  By executing and agreeing to this Amendment,
Executive hereby acknowledges and agrees that the change in title reflected in
Section 1 above, and the resultant change in Executive’s duties and
responsibilities, which changes are effective as of the Amendment Effective
Date, do not constitute a “Good Reason” for Executive’s resignation under
Sections 4(b) and 25(c) of the Agreement, and do not entitle Executive to the
payments and benefits set forth in Section 4 of the Agreement.

 





--------------------------------------------------------------------------------

 



Section 3.  Continuation of Agreement.  Except as expressly set forth herein,
this Amendment shall not by implication or otherwise alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Agreement, all of which are ratified and affirmed in
all respects and shall continue in full force and effect and shall be otherwise
unaffected. 

 

Section 4.  Governing Law.  This Amendment and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of New York.

 

Section 5.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the Company, Bank and the Executive have duly executed this
Amendment as of the day and year first written above.

 

 

ATTEST:ESQUIRE FINANCIAL HOLDINGS, INC.

 

 

/s/ Anthony Coelho/s/ Andrew C. Sagliocca

Anthony Coelho, ChairmanAndrew C. Sagliocca

President and Chief Executive Officer



ATTEST:ESQUIRE BANK, N.A.

 

/s/ Anthony Coelho/s/ Andrew C. Sagliocca

Anthony Coelho, ChairmanAndrew C. Sagliocca

President and Chief Executive Officer



 

WITNESS:EXECUTIVE:

 

/s/ Anthony Coelho/s/ Eric Bader

Anthony Coelho, ChairmanEric Bader

 

 

 

 

2

 

--------------------------------------------------------------------------------